Title: William H. Crawford to Thomas Jefferson, 28 October 1816
From: Crawford, William Harris
To: Jefferson, Thomas


          
            Dear Sir
            Washington 28th oct. 1816
          
          Your letter recommending Mr Armistead for an appointment in the war department has been duly Recd by the mail. Several vacancies exist in the Accountants office, but owing to the unfortunate death of Colo Lear will Not be filled until that office is filled.
          Mr Armistead will be Recommended to the Person  vested with the Right of appointment, as Soon as he is Known
          His baptismal name has been communicated by Governor Nicholas.
          Your letter of the 20th inst to my Predecessor in office, has also been Received. As Soon as the Resignation of Mr Armistead is Recd Mr Minor will be appointed, unless objections should be made by the President, which is highly improbable.
          As long as I remain in the cabinet it will afford me great pleasure to receive any communications from you, even if they should be confined to recommendations for office.
          
            I have the honor to be with Sentiments of the highest respect your most obt & very humbl Servt
            Wm H Crawford
          
        